—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated June 2, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law by offering evidence that it neither affirmatively created the alleged defect nor had actual or constructive notice of its existence (see, Mercer v City of New York, 223 AD2d 688, affd 88 NY2d 955; Gordon v American Museum of Natural History, 67 NY2d 836). The plaintiffs opposition failed to create a triable issue of fact with respect to *465these issues (see, Weber v Sekapi, Inc., 246 AD2d 644; Kraemer v K-Mart Corp., 226 AD2d 590; Cipolla v Supermarkets Gen. Corp., 215 AD2d 346). O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.